Order entered February 26, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01055-CV

         VIRTUOLOTRY, LLC AND RICHARD BOYD, Appellants

                                        V.

                 WESTWOOD MOTORCARS, LLC, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-14833

                                     ORDER

      This appeal was abated December 2, 2019 due to bankruptcy. Asserting the

Bankruptcy Court signed an order on February 3, 2021 terminating the automatic

stay so the appeal may proceed, appellee has filed a motion to reinstate the appeal.

See TEX. R. APP. P. 8.3(a). Appellants initially opposed the motion, but by letter

filed February 25, 2021 have withdrawn their opposition.
      We GRANT the motion and REINSTATE the appeal. As it appears the

appellate record is complete, we ORDER appellants to file their brief no later than

March 29, 2021.

                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE